Citation Nr: 1729268	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-05 039	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to August 25, 2011, and in excess of 40 percent as of August 25, 2011, for a left shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	James Brakewood


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case is currently under the jurisdiction of the VA RO in Philadelphia, Pennsylvania.

As the Veteran is challenging the disability ratings assigned for his left shoulder, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board has jurisdiction over the TDIU claim as a part of his increased rating claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

On his January 2009 VA Form 9, the Veteran indicated that he wished to provide testimony at a video conference hearing before a Veterans Law Judge (VLJ).  He failed to appear for his scheduled hearing in May 2017 and did not provide any reason for his failure to appear.  However, the Board's review of the record reveals that the AOJ sent the scheduling letter to the wrong address for both the Veteran and his representative.  This mail was returned as undeliverable.  A July 2017 Report of General Information provides a new address for the Veteran and a review of the representative's website provides a new address for the representative.  The case must be remanded to schedule the Veteran for a new hearing before the Board with proper notice to the updated addresses for the Veteran and his representative.  

Accordingly, the case is REMANDED for the following action:

Schedule a Board videoconference hearing before a VLJ.  Notify the Veteran of the time, date, and location of the hearing.  The notification letter must be addressed to the Veteran and the representative at their updated addresses found in VBMS and at the representative's website (Milford, CT).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




